Exhibit 10.2

PERRIGO COMPANY PLC

RESTRICTED STOCK UNIT AWARD AGREEMENT

(SERVICE-BASED)

(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)

TO:        Participant Name

RE:        Notice of Restricted Stock Unit Award (Service-Based)

This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
service-based restricted stock units. The terms and conditions of this incentive
are set forth in the remainder of this agreement (including any special terms
and conditions set forth in any appendix for your country
(“Appendix”))(collectively the “Agreement”). The capitalized terms that are not
otherwise defined in this Agreement shall have the meanings ascribed to such
terms under the Plan.

SECTION 1

Restricted Stock Units – Service-Based Vesting

1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit shall entitle
you to one ordinary share of the Company, nominal value €0.001 per share
(“Ordinary Share”) on the applicable RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.

1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the second anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.

Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.

1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:

(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.

(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date; provided, however, that if your Termination Date occurs for a reason that
is both described in this subsection (b) and in subsection (c) below, the
special vesting rules described in subsection (c) shall apply in lieu of the
vesting rules described in this subsection (b). Any Restricted Stock Units that
are not scheduled to vest during such 24-month period will be permanently
forfeited on the Termination Date.

 

Page 1 of 10



--------------------------------------------------------------------------------

(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to such
Termination Date shall become fully vested.

(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:

(1) “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.

(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.

1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Ordinary Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to you
to the extent necessary to satisfy withholding taxes due by reason of the
vesting of the Restricted Stock Units, in accordance with Section 2.6. You shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the foregoing, the Committee, in
its sole discretion, may elect to settle Restricted Stock Units in cash based on
the fair market value of the Ordinary Shares on the RSU Vesting Date.

 

Page 2 of 10



--------------------------------------------------------------------------------

1.5    Dividend Equivalents. The Restricted Stock Units awarded under
Section 1.1 shall be eligible to receive dividend equivalents in accordance with
the following:

(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.

(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each Restricted Stock Unit held by you on
the record date for such dividend payment had been an Ordinary Share. No
interest or other earnings shall accrue on such Account.

(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Ordinary Shares during the period beginning
on the Grant Date and ending on the RSU Vesting Date, and the Account shall be
debited appropriately. If you forfeit Restricted Stock Units, any amounts in the
Account attributable to such Restricted Stock Units shall also be forfeited.

(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional Restricted Stock Unit for each
Ordinary Share that would have been received as a dividend had your outstanding
Restricted Stock Units been Ordinary Shares. Such additional Restricted Stock
Units shall vest or be forfeited at the same time as the Restricted Stock Unit
to which they relate.

SECTION 2

General Terms and Conditions

2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.

2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.

2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.

2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.

 

Page 3 of 10



--------------------------------------------------------------------------------

2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.

2.6    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Affiliate employing or retaining you takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Affiliate employing or
retaining you. You further acknowledge that the Company and/or the Affiliate
employing or retaining you (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
RSUs, including, but not limited to, the grant, vesting or settlement of the
RSUs, the subsequent sale of Ordinary Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction between the RSU Grant Date and the date of any relevant taxable
event, as applicable, you acknowledge that the Company and/or the Affiliate
employing or retaining you (or formerly employing or retaining you, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(a)     Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or

(2)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or

(3)    withholding in Ordinary Shares to be issued upon settlement of the RSUs.

(b)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Ordinary Shares, for tax purposes, you are
deemed to have been issued the full number of Ordinary Shares subject to the
vested RSUs, notwithstanding that a number of the Ordinary Shares are held back
solely for the purpose of paying the Tax-Related Items.

 

Page 4 of 10



--------------------------------------------------------------------------------

(c)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Shares or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.

2.7    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer.

2.8    Code Section 409A (Only Applicable to Individuals Subject to U.S. Federal
Tax Laws).

(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.

(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.

 

Page 5 of 10



--------------------------------------------------------------------------------

2.9    Data Privacy.

(a)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other RSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

(b)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Ordinary Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Ordinary Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

(c)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country of residence. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local or
Company human resources representative. You authorize the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local or Company human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local or Company human
resources representative.

2.10    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;

(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

 

Page 6 of 10



--------------------------------------------------------------------------------

(c)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;

(d)    you are voluntarily participating in the Plan;

(e)    the RSUs and the Ordinary Shares subject to the RSUs are an extraordinary
item and which is outside the scope of your employment or service contract, if
any;

(f)    the RSUs and the Ordinary Shares subject to the RSUs are not intended to
replace any pension rights or compensation;

(g)    the RSUs and the Ordinary Shares subject to the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Affiliate employing
or retaining you or any other Affiliate;

(h)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;

(i)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;

(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the RSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and

(k)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between the currency of the country in which
you reside and the United States Dollar that may affect the value of the RSUs or
of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any Ordinary Shares acquired upon settlement.

2.11    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.

2.12    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.

 

Page 7 of 10



--------------------------------------------------------------------------------

2.13    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.

2.14    Appendix. Notwithstanding any provisions in this Agreement, the RSU
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with laws of the country
where you reside or to facilitate the administration of the Plan. If you
relocate to the United States, the special terms and conditions in the Appendix
will apply, or cease to apply, to you, to the extent the Company determines that
the application or otherwise of such provisions is necessary or advisable in
order to facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.

2.16    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

****

We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.

 

Very truly yours, Print Name:  

 

Title:  

 

 

Page 8 of 10



--------------------------------------------------------------------------------

APPENDIX

PERRIGO COMPANY PLC

Additional Terms and Provisions to

Restricted Stock Unit Award Agreement (Service-Based)

Terms and Conditions

This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (“RSUs” or “Award”) granted to you under the
Plan if you reside in one of the countries listed below. Certain capitalized
terms used but not defined in this Appendix have the meanings set forth in the
Plan and/or the Agreement. The Award will not create any entitlement to receive
any similar benefit in the future.

Notifications

This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of December 2017. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you do not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the RSUs and Ordinary Shares are issued
to you or the shares issued upon vesting of the RSUs are sold.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.

 

Page 9 of 10



--------------------------------------------------------------------------------

Germany

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.

Ireland

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish Subsidiary or Affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).

 

Page 10 of 10



--------------------------------------------------------------------------------

PERRIGO COMPANY PLC

RESTRICTED STOCK UNIT AWARD AGREEMENT

(SERVICE-BASED)

(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)

TO:        Participant Name

RE:        Notice of Restricted Stock Unit Award (Service-Based)

This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
service-based restricted stock units. The terms and conditions of this incentive
are set forth in the remainder of this agreement (the “Agreement”). The
capitalized terms that are not otherwise defined in this Agreement shall have
the meanings ascribed to such terms under the Plan.

SECTION 1

Restricted Stock Units – Service-Based Vesting

1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit shall entitle
you to one ordinary share of the Company, nominal value €0.001 per share
(“Ordinary Share”) on the applicable RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.

1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the second anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.

Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.

1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:

(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.

(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date; provided, however, that if your Termination Date occurs for a reason that
is both described in this subsection (b) and in subsection (c) below, the
special vesting rules described in subsection (c) shall apply in lieu of the
vesting rules described in this subsection (b). Any Restricted Stock Units that
are not scheduled to vest during such 24-month period will be permanently
forfeited on the Termination Date.

 

Page 1 of 6



--------------------------------------------------------------------------------

(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to such
Termination Date shall become fully vested.

(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:

(1) “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.

(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.

1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Ordinary Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to you
to the extent necessary to satisfy withholding taxes due by reason of the
vesting of the Restricted Stock Units, in accordance with Section 2.6. You shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the foregoing, the Committee, in
its sole discretion, may elect to settle Restricted Stock Units in cash based on
the fair market value of the Ordinary Shares on the RSU Vesting Date.

 

Page 2 of 6



--------------------------------------------------------------------------------

1.5    Dividend Equivalents. The Restricted Stock Units awarded under
Section 1.1 shall be eligible to receive dividend equivalents in accordance with
the following:

(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.

(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each Restricted Stock Unit held by you on
the record date for such dividend payment had been an Ordinary Share. No
interest or other earnings shall accrue on such Account.

(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Ordinary Shares during the period beginning
on the Grant Date and ending on the RSU Vesting Date, and the Account shall be
debited appropriately. If you forfeit Restricted Stock Units, any amounts in the
Account attributable to such Restricted Stock Units shall also be forfeited.

(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional Restricted Stock Unit for each
Ordinary Share that would have been received as a dividend had your outstanding
Restricted Stock Units been Ordinary Shares. Such additional Restricted Stock
Units shall vest or be forfeited at the same time as the Restricted Stock Unit
to which they relate.

SECTION 2

General Terms and Conditions

2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.

2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.

2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.

2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.

 

Page 3 of 6



--------------------------------------------------------------------------------

2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.

2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Ordinary Shares relating to this Award in the
amount it determines is sufficient to satisfy the tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. In no event may the
number of shares withheld exceed the number necessary to satisfy the maximum
Federal, state and local income and employment tax withholding requirements. You
may elect to surrender previously acquired Ordinary Shares or to have the
Company withhold Ordinary Shares relating to this Award in an amount sufficient
to satisfy all or a portion of the tax withholding required by law.

2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Ordinary
Shares under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.

2.8    Code Section 409A.

(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.

 

Page 4 of 6



--------------------------------------------------------------------------------

(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.

2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.

2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.

2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.

2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.

 

Page 5 of 6



--------------------------------------------------------------------------------

****

We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.

 

Very truly yours, Print Name:  

 

Title:  

 

 

Page 6 of 6